41 So. 3d 479 (2010)
STATE of Louisiana
v.
Rogers LACAZE.
No. 09-KD-2472.
Supreme Court of Louisiana.
May 12, 2010.
James D. Caldwell, Attorney General, Leon A. Cannizzaro, Jr., District Attorney, Alyson R. Graugnard, Asst. Dist. Atty., for applicant.
Capital Appeals Project, Blythe Taplin, Sarah Lynn Ottinger, for Respondent.
PER CURIAM.[1]
This Court granted the State's writ application to review the ruling of Judge Laurie A. White, ordering Judge Frank A. Marullo, Jr. to testify at an evidentiary hearing on defendant's motion to recuse Judge Marullo from presiding over post conviction relief proceedings in this matter.
After considering the briefs and hearing argument of counsel, we find that Judge White did not abuse her discretion in ordering the testimony of Judge Marullo at the recusal hearing.
AFFIRMED AND REMANDED FOR FURTHER PROCEEDINGS.
KNOLL, J., Justice, dissents and assigns reasons.
KNOLL, J., dissents.
I dissent from the remand of this capital post-conviction matter for a hearing on the motion to recuse because I find the trial court abused its discretion in ordering Judge Marullo to testify at the recusal hearing.
NOTES
[1]  Retired Judge Philip C. Ciaccio, assigned as Justice ad hoc, sitting for Chief Justice Catherine D. Kimball.